Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 28th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,658,533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Drawings
The newly submitted drawing of Fig. 8I was received on December 29th, 2021. This drawing is acceptable.  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Samuel Borodach on February 17th, 2022.
The application has been amended as follows:

	In the claims:



	In Claim 1, Line Number 32, please replace the word “point” with the word “position” after the phrase, “at a second weld” and before the phrase, “at a location of a second one”.

	In Claim 19, Line Number 14, please replace the word “an” with the word “the” after the phrase, “process for mounting” and before the phrase, “adjoining bypass diode”.

	In Claim 19, Line Number 19, please replace the word “an” with the word “the” after the phrase, “process for mounting” and before the phrase, “adjoining solar cell”.

	Please cancel claims 12, 18, and 20.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a method of making an interconnection between a solar cell and an adjoining discrete bypass diode comprising: providing a solar cell comprising a top surface including a contact of a first polarity type disposed along a first peripheral edge thereof, and a rear surface including a contact of a second polarity type; providing a bypass diode comprising a top surface including a contact of a first polarity type, and a rear surface including a contact of a second polarity type; providing a metallic first interconnect element comprising a first end, a second opposing end, and one or more interconnect connecting portions attaching the first end of the interconnect element to the second opposing end of the interconnect element; wherein the 
Although Hilgarth et al. (US 10,074,761 B2) teaches a method of making an interconnection between a solar cell and an adjoining discrete bypass diode. A skilled artisan would not have had a reason for the above stated limitations, therefore the method of making an interconnection between a solar cell and an adjoining discrete bypass diode as claimed in claim(s) 1-11 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 13, a skilled artisan would not have found it obvious to have a method of making an interconnection between a solar cell and an adjoining discrete bypass diode comprising: providing a solar cell comprising a top surface including a contact of a first polarity type disposed along a first peripheral edge thereof, and a rear surface including a contact of a second polarity type; providing a bypass diode comprising a top surface including a contact of a first polarity type, and a rear surface including a contact of a second polarity type; providing a metallic first interconnect element comprising: a first end comprising at least three members, each member having respective a pair of parallel gap weld positions for mounting the adjoining bypass diode; a second opposing end comprising at least two members, each member having a respective pair of parallel gap weld points for mounting the adjoining solar cell; and one or more interconnect connecting portions to attach the first end of the interconnect element to the second end of the interconnect element; aligning the metallic first interconnect element 
Although Hilgarth et al. (US 10,074,761 B2) teaches a method of making an interconnection between a solar cell and an adjoining discrete bypass diode. A skilled artisan would not have had a reason for the above stated limitations, therefore the method of making an interconnection between a solar cell and an adjoining discrete bypass diode as claimed in claim(s) 13-17 is are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Taken into the context of claim(s) 19, a skilled artisan would not have found it obvious to have a method of making an interconnection between a solar and an adjoining discrete bypass diode comprising: providing a solar cell comprising a top surface including a contact of a first polarity type disposed along a first peripheral edge thereof, and a rear surface including a contact of a second polarity type; providing a bypass diode comprising a top surface including a contact of a first polarity type, and a rear surface including a contact of a second polarity type; providing a metallic first interconnect element composed of a nickel-cobalt ferrous alloy and comprising a first end, a second opposing end, and one or more curved interconnect connecting portions attaching the first end of the interconnect element to the second opposing end of the interconnect element; wherein the first end comprises at least two first end members and one or more curved member connecting portions, each first end member having two sets of three pairs of parallel gap weld positions adapted for use in a parallel gap welding process for mounting an adjoining bypass diode to the interconnect element, wherein the at least two first end members are attached to oen another by the one or more curved member connecting portions; and wherein the second opposing end comprises at least two opposing end members, each opposing end member having a pair of parallel gap weld positions adapted for use in a parallel gap welding process for mounting an adjoining solar cell to the interconnect element; aligning the first interconnect element with respect to the solar cell and the bypass diode so that he second opposing end of the interconnect element extends over a portion of the rear surface of the solar cell, and the first end of the interconnect element extends over a portion of the rear surface of the bypass diode; welding the first interconnect element to the rear surface of the bypass diode at a first weld position at a location of a first one of the pairs of parallel gap positions at the first end of the interconnect element that extends over the portion of the rear surface of the bypass diode; welding the first interconnect element to the rear surface of the bypass diode at a second weld position at a location of a second one of the pairs of parallel gap weld 
Although Hilgarth et al. (US 10,074,761 B2) teaches a method of making an interconnection between a solar cell and an adjoining discrete bypass diode. A skilled artisan would not have had a reason for the above stated limitations, therefore the method of making an interconnection between a solar cell and an adjoining discrete bypass diode as claimed in claim(s) 19 novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726